DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, neither Makabe (US 20170182539 A1) nor Tanaka (US20030116037A1) disclose every single limitation as set forth, nor does the combination of Makabe and Tanaka teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein said controller is configured to A) monitor conditions of said die press device during a stroke of said press machine forming the blank using a first force profile, said monitored conditions including at least one of a position of said cushion platform of or a pressure applied by said at least one hydraulic cylinder; B) analyze said monitored conditions to detect occurrence of defect in the formed blank 
Claims 2-12 are allowed because they depend from claim 1.

Regarding claim 15, neither Makabe (US 20170182539 A1) nor Tanaka (US20030116037A1) disclose every single limitation as set forth, nor does the combination of Makabe and Tanaka teach single limitation of the claim. Specifically, the prior art fails to disclose “causing said controller to create a pulsating frequency force and a variable force to be applied to the blank during the pressing of the blank; forming a first part using said press under a first preset force profile; monitoring conditions of said press during said forming of said first part, said monitored conditions including at least one of a position of said upper press assembly, or a position, pressure, or velocity of said cushion platform; comparing said monitored conditions of said upper press assembly with at least one of said monitored conditions of position or pressure of said cushion platform; analyzing said monitored conditions or said compared monitored conditions to detect a defect in said first part selected from the group consisting of wrinkling of the formed first part and tearing of the first part; altering at least one parameter of said first preset force profile when a defect in said first part is detected to form a second force profile, said first force profile modified in a manner to reduce 
Claims 16-20 are allowed because they depend from claim 14.

Regarding claim 21, neither Makabe (US 20170182539 A1) nor Tanaka (US20030116037A1) disclose every single limitation as set forth, nor does the combination of Makabe and Tanaka teach single limitation of the claim. Specifically, the prior art fails to disclose “causing said controller to create a pulsating frequency force and a variable force to be applied to the blank during the pressing of the blank; forming a first part using said press under a first force profile; Page 8 of 11monitoring conditions of said press during said forming of said first part, said monitored conditions including at least one of a position of said upper press assembly, or a position, pressure, or velocity of said cushion platform; comparing said monitored conditions of said upper press assembly with at least one of said monitored conditions of A) position of said cushion platform, B) pressure of said cushion platform, C) position of said upper press assembly, and any combination of A), B) and C); analyzing said monitored conditions to detect a defect in said first part, said analyzing said monitored conditions includes i) comparing position data of said upper press assembly to position data of said cushion platform to detect formation of a wrinkle in said part, ii) detecting a pressure relief spike corresponding to a tear in said part, iii) detecting a velocity change in said cushion platform indicative of a tear in said part, and any combination of i), ii) and iii); altering at least one parameter of said first force profile when a defect in said part is detected to form a second force profile, said first force profile modified in a manner to reduce 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725